DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 15-19 nd 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoppa et al.  (US 20180211373  US) (Stoppa) in view of Nygaard et al. (US20100201806 A1 )(Nygaard).
	Regarding claim 1,  Stoppa  discloses a system comprising:
	one or more edge devices; and
	[0070] FIG. 1A is a schematic depiction of an object 10 (depicted as a handbag) traveling on a conveyor belt 12 with a plurality of (five) cameras 20 (labeled 20a, 20b, 20c, 20d, and 20e) concurrently imaging the object according to one embodiment of the present invention. The fields of view 21 of the cameras (labeled 21a, 21b, 21c, 21d, and 21e) are depicted as triangles with different shadings, and illustrate the different views (e.g., surfaces) of the object that are captured by the cameras 20. The cameras 20 may 
	an integrated management apparatus configured to manage the one or more edge devices,
	[0091] The resulting 3D multi-view model 37 can be measured (for size determination), and, in operation 370, a defect detection module 38 may be used to detect defects in the object based on the generated multi-view model 37. For example, in one embodiment the defect detection module 38 compares the captured 3D multi-view model 37 of the object to a reference model 39 in order to assess the quality of the produced object (e.g., to detect defects in the object) and to compute a quality assessment, which is output in operation 390.
	wherein the integrated management apparatus manages a first trained model and a first condition in association with each other, the first condition setting a condition for a photodetector used in generating the first trained model, and
	Fig. 3B and [0088] In operation 360, a 3D multi-view model generation module 36 (e.g., mesh generation module) generates a 3D multi-view model from the merged point cloud. 
[0100] Embodiments of the present invention also include other arrangements of cameras and illuminators (or projection sources). For example, projection sources may be placed in locations at possibly large distances from the cameras. 
	wherein the integrated management apparatus is configured to deliver the first trained model and the first condition to the edge devices.
	[0121] The color cameras of the 3D scanning system may also require geometric registration. In some embodiments, the color cameras are rigidly attached to the range cameras, forming a “unit” that can be accurately calibrated prior to deployment (e.g., the color cameras can be calibrated with respect to the infrared cameras of the same unit). Systems and methods for calibrating color and infrared cameras that are rigidly integrated into a unit are described, for example, in United States Patent and Trademark Office on May 5, 2016, issued on Jun. 6, 2017 as U.S. Pat. No. 9,674,504, the entire disclosure of which is incorporated by reference. In some embodiments, time synchronization is used to register a color image and a range image of moving objects. Note that in the case of fully integrated range/color camera units, time synchronization can be easily achieved via electrical signaling. If the color and the range cameras cannot be synchronized, proper geometric registration between color and range image can be achieved by precisely time-stamping the images, and estimating the object motion between the time stamps of the images (e.g., if the timestamps are synchronized with the movement of the conveyor belt 12). In this case, point clouds can be rigidly transformed to account for the time lag between the range and color image acquisition (e.g., translated in accordance with the speed of movement of the object multiplied by the difference in the time stamps)
	[0119] In some embodiments, the image-based and range-based registration techniques are combined to improve the reliability of the calibration. Range-based techniques may be preferable when the images contain only a few “feature points” that 
	However, Stoppa fails to disclose wherein the edge devices include a photodetector,
	in the same field of endeavor, Nygaard discloses wherein the edge devices include a photodetector,
	[0153] As previously mentioned, FIG. 8 is a block diagram which illustrates the basic beam line system components including the laser 64 which generates a laser beam, the mirror 62 which reflects the laser beam and the light plane generator module 66 which generates a light plane which is projected at the part or holding device (UUT). The part or holding device blocks a portion of the light plane. The components also include the line scan camera 68 having a plurality of sensors or photo detectors. However, it is to be understood that instead of a line scan camera, an LCD camera or other optical detector device may be provided. Also, instead of a single sensor or photo detector (left or right), a plurality of sensors or photo detectors sense or detect light on the left and the right.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the camera with the photo 

	Regarding claim 2,  Stoppa  discloses a system comprising:
	two or more edge devices; and
	[0070] FIG. 1A is a schematic depiction of an object 10 (depicted as a handbag) traveling on a conveyor belt 12 with a plurality of (five) cameras 20 (labeled 20a, 20b, 20c, 20d, and 20e) concurrently imaging the object according to one embodiment of the present invention. The fields of view 21 of the cameras (labeled 21a, 21b, 21c, 21d, and 21e) are depicted as triangles with different shadings, and illustrate the different views (e.g., surfaces) of the object that are captured by the cameras 20. The cameras 20 may include both color and infrared (IR) imaging units to capture both geometric and texture properties of the object. The cameras 20 may be arranged around the conveyor belt 12 such that they do not obstruct the movement of the object 10 as the object moves along the conveyer belt 12.
	an integrated management apparatus configured to manage the two or more edge devices,	
	[0091] The resulting 3D multi-view model 37 can be measured (for size determination), and, in operation 370, a defect detection module 38 may be used to detect defects in the object based on the generated multi-view model 37. For example, in one embodiment the defect detection module 38 compares the captured 3D multi-view model 37 of the object to a reference model 39 in order to assess the quality of the 
	wherein the integrated management apparatus manages a first trained model and a first condition in association with each other, the first condition setting a condition for a photodetector used in generating the first trained model.
	[0070] FIG. 1A is a schematic depiction of an object 10 (depicted as a handbag) traveling on a conveyor belt 12 with a plurality of (five) cameras 20 (labeled 20a, 20b, 20c, 20d, and 20e) concurrently imaging the object according to one embodiment of the present invention. The fields of view 21 of the cameras (labeled 21a, 21b, 21c, 21d, and 21e) are depicted as triangles with different shadings, and illustrate the different views (e.g., surfaces) of the object that are captured by the cameras 20. The cameras 20 may include both color and infrared (IR) imaging units to capture both geometric and texture properties of the object. The cameras 20 may be arranged around the conveyor belt 12 such that they do not obstruct the movement of the object 10 as the object moves along the conveyer belt 12.
	an integrated management apparatus configured to manage the one or more edge devices,
	[0091] The resulting 3D multi-view model 37 can be measured (for size determination), and, in operation 370, a defect detection module 38 may be used to detect defects in the object based on the generated multi-view model 37. For example, in one embodiment the defect detection module 38 compares the captured 3D multi-view model 37 of the object to a reference model 39 in order to assess the quality of the 
	wherein the integrated management apparatus manages a first trained model and a first condition in association with each other, the first condition setting a condition for a photodetector used in generating the first trained model, and
	Fig. 3B and [0088] In operation 360, a 3D multi-view model generation module 36 (e.g., mesh generation module) generates a 3D multi-view model from the merged point cloud. 
[0100] Embodiments of the present invention also include other arrangements of cameras and illuminators (or projection sources). For example, projection sources may be placed in locations at possibly large distances from the cameras. 
 	[0121] The color cameras of the 3D scanning system may also require geometric registration. In some embodiments, the color cameras are rigidly attached to the range cameras, forming a “unit” that can be accurately calibrated prior to deployment (e.g., the color cameras can be calibrated with respect to the infrared cameras of the same unit). Systems and methods for calibrating color and infrared cameras that are rigidly integrated into a unit are described, for example, in United States Patent and Trademark Office on May 5, 2016, issued on Jun. 6, 2017 as U.S. Pat. No. 9,674,504, the entire disclosure of which is incorporated by reference. In some embodiments, time synchronization is used to register a color image and a range image of moving objects. Note that in the case of fully integrated range/color camera units, time synchronization can be easily achieved via electrical signaling. If the color and the range cameras 
	However, Stoppa fails to disclose wherein the edge devices include a photodetector
	in the same field of endeavor, Nygaard discloses wherein the edge devices include a photodetector,
	[0153] As previously mentioned, FIG. 8 is a block diagram which illustrates the basic beam line system components including the laser 64 which generates a laser beam, the mirror 62 which reflects the laser beam and the light plane generator module 66 which generates a light plane which is projected at the part or holding device (UUT). The part or holding device blocks a portion of the light plane. The components also include the line scan camera 68 having a plurality of sensors or photo detectors. However, it is to be understood that instead of a line scan camera, an LCD camera or other optical detector device may be provided. Also, instead of a single sensor or photo detector (left or right), a plurality of sensors or photo detectors sense or detect light on the left and the right.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the camera with the photo 
	
	Regarding claim 15,  Stoppa  discloses the system according to claim 1, wherein the first trained model and the first condition are managed in association with each other in a relational database.
	 Fig. 3B and [0088] In operation 360, a 3D multi-view model generation module 36 (e.g., mesh generation module) generates a 3D multi-view model from the merged point cloud. 
	[0100] Embodiments of the present invention also include other arrangements of cameras and illuminators (or projection sources). For example, projection sources may be placed in locations at possibly large distances from the cameras.

	Regarding claim 16,  Stoppa  discloses the system according to claim 1, further comprising a production line, wherein the first condition includes an operation speed of the production line.
	[0121] The color cameras of the 3D scanning system may also require geometric registration. In some embodiments, the color cameras are rigidly attached to the range cameras, forming a “unit” that can be accurately calibrated prior to deployment (e.g., the color cameras can be calibrated with respect to the infrared cameras of the same unit). Systems and methods for calibrating color and infrared cameras that are rigidly integrated into a unit are described, for example, in United States Patent and 

	Regarding claim 17,  Stoppa  discloses the system according to claim 16, further comprising a robot, wherein the robot moves a work determined as having a defect by the first trained model.
	[0157]
	
	Regarding claim 18,  Stoppa  discloses an edge device comprising:
	wherein the edge device is configured to receive a first trained model and a condition set in generating the first trained model delivered to the edge device.

	[0100] Embodiments of the present invention also include other arrangements of cameras and illuminators (or projection sources). For example, projection sources may be placed in locations at possibly large distances from the cameras. 
	 [0121] The color cameras of the 3D scanning system may also require geometric registration. In some embodiments, the color cameras are rigidly attached to the range cameras, forming a “unit” that can be accurately calibrated prior to deployment (e.g., the color cameras can be calibrated with respect to the infrared cameras of the same unit). Systems and methods for calibrating color and infrared cameras that are rigidly integrated into a unit are described, for example, in United States Patent and Trademark Office on May 5, 2016, issued on Jun. 6, 2017 as U.S. Pat. No. 9,674,504, the entire disclosure of which is incorporated by reference. In some embodiments, time synchronization is used to register a color image and a range image of moving objects. Note that in the case of fully integrated range/color camera units, time synchronization can be easily achieved via electrical signaling. If the color and the range cameras cannot be synchronized, proper geometric registration between color and range image can be achieved by precisely time-stamping the images, and estimating the object motion between the time stamps of the images (e.g., if the timestamps are synchronized with the movement of the conveyor belt 12). In this case, point clouds can be rigidly transformed to account for the time lag between the range 
	However, Stoppa fails to disclose a photodetector,
	in the same field of endeavor, Nygaard discloses wherein the edge devices include a photodetector,
	[0153] As previously mentioned, FIG. 8 is a block diagram which illustrates the basic beam line system components including the laser 64 which generates a laser beam, the mirror 62 which reflects the laser beam and the light plane generator module 66 which generates a light plane which is projected at the part or holding device (UUT). The part or holding device blocks a portion of the light plane. The components also include the line scan camera 68 having a plurality of sensors or photo detectors. However, it is to be understood that instead of a line scan camera, an LCD camera or other optical detector device may be provided. Also, instead of a single sensor or photo detector (left or right), a plurality of sensors or photo detectors sense or detect light on the left and the right.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the camera with the photo detector as disclosed by Nygaard to the camera as disclosed by Stoppa in order to capture an image.

	Regarding claim 19,  Stoppa  discloses the edge device according to claim 18,
	wherein the photodetector is an image sensor, and
	wherein the set condition is an imaging condition.


	Regarding claim 20,  Stoppa  discloses the edge device according to claim 18, the edge device further comprises a robot, wherein the edge device images a work on a production line, and wherein the robot moves a work determined as having a defect by the first trained model. 
	[0157]

Allowable Subject Matter
Claims 3-14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422